--------------------------------------------------------------------------------

EXHIBIT 10.05(e)
 
FOURTH AMENDMENT AGREEMENT
 
This FOURTH AMENDMENT AGREEMENT (this “Amendment”) is made as of the 25th day of
March, 2013, among:
 
(a)           CCOM GROUP, INC., a New York corporation, formerly known as
Colonial Commercial Corp. (“CCOM”);


(b)           UNIVERSAL SUPPLY GROUP, INC., a New York corporation
(“Universal”);


(c)           THE RAL SUPPLY GROUP, INC., a New York corporation (“RAL”);


(d)           S&A SUPPLY, INC., a New York corporation (“S&A” and, together with
CCOM, Universal and RAL, collectively, “Borrowers” and, individually, each a
“Borrower”); and


(e)           KEYBANK NATIONAL ASSOCIATION, a national banking association
(“Lender”).


WHEREAS, Borrowers and Lender are parties to that certain Credit and Security
Agreement, dated as of October 18, 2011, that provides, among other things, for
loans and letters of credit aggregating Fifteen Million Dollars ($15,000,000),
all upon certain terms and conditions (as amended and as the same may from time
to time be further amended, restated or otherwise modified, the “Credit
Agreement”);


WHEREAS, pursuant to that certain Certificate of Amendment of the Certificate of
Incorporation of Colonial Commercial Corp., filed with the New York Secretary of
State on July 23, 2012, Colonial Commercial Corp. was renamed CCOM Group, Inc.;


WHEREAS, Borrowers and Lender desire to amend the Credit Agreement to modify
certain provisions thereof and add certain provisions thereto;


WHEREAS, each capitalized term used herein and defined in the Credit Agreement,
but not otherwise defined herein, shall have the meaning given such term in the
Credit Agreement; and


WHEREAS, unless otherwise specifically provided herein, the provisions of the
Credit Agreement revised herein are amended effective as of the date of this
Amendment;


NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein and for other valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, Borrowers and Lender agree as follows:


1.             Amendment the Credit Agreement.  The introductory paragraph of
the Credit Agreement is hereby amended to delete subpart (a) therefrom and to
insert in place thereof the following:


(a)           CCOM GROUP, INC., a New York corporation, formerly known as
Colonial Commercial Corp. (“CCOM”);
 
 
 

--------------------------------------------------------------------------------

 


2.             Amendment to Certain Provisions in the Credit Agreement.  Each
reference to the term “Colonial” in the Credit Agreement is hereby replaced with
the term “CCOM”.


3.             Retroactive Amendment to Definition of “Change in Control”.  The
definition of “Change in Control” is hereby retroactively amended, effective as
of February 15, 2013, to delete subpart (d) therefrom and to insert in place
thereof the following:


(d)           if Michael Goldman shall cease to hold the position of Chief
Executive Officer, or a similar or higher position of CCOM, and CCOM shall fail
to hire a replacement consultant or Chief Executive Officer with technical
expertise, experience and management skills, in the opinion of Lender, necessary
for the successful management of CCOM; or


4.             Closing Deliveries.  Concurrently with the execution of this
Amendment, Borrowers shall:


(a)           deliver to Lender a secretary’s certificate certifying the names
of the officers of each Borrower authorized to sign the Loan Documents; and


(b)           pay all legal fees and expenses of Lender in connection with this
Amendment.


5.             Representations and Warranties.  Borrowers hereby represent and
warrant to Lender that (a) Borrowers have the legal power and authority to
execute and deliver this Amendment; (b) the officers executing this Amendment
have been duly authorized to execute and deliver the same and bind Borrowers
with respect to the provisions hereof; (c) the execution and delivery hereof by
Borrowers and the performance and observance by Borrowers of the provisions
hereof do not violate or conflict with the Organizational Documents of Borrowers
or any law applicable to Borrowers or result in a breach of any provision of or
constitute a default under any other agreement, instrument or document binding
upon or enforceable against Borrowers; (d) no Default or Event of Default
exists, nor will any occur immediately after the execution and delivery of this
Amendment or by the performance or observance of any provision hereof; (e) each
of the representations and warranties contained in the Loan Documents is true
and correct in all material respects as of the date hereof as if made on the
date hereof, except to the extent that any such representation or warranty
expressly states that it relates to an earlier date (in which case such
representation or warranty is true and correct in all material respects as of
such earlier date); (f) Borrowers are not aware of any claim or offset against,
or defense or counterclaim to, Borrowers’ obligations or liabilities under the
Credit Agreement or any other Related Writing; and (g) this Amendment
constitutes a valid and binding obligation of Borrowers in every respect,
enforceable in accordance with its terms.


6.             Waiver and Release.  Borrowers, by signing below, hereby waive
and release Lender, and its directors, officers, employees, attorneys,
affiliates and subsidiaries, from any and all claims, offsets, defenses and
counterclaims, such waiver and release being with full knowledge and
understanding of the circumstances and effect thereof and after having consulted
legal counsel with respect thereto.


7.             References to Credit Agreement and Ratification.  Each reference
to the Credit Agreement that is made in the Credit Agreement or any other
Related Writing shall hereafter be construed as a reference to the Credit
Agreement as amended hereby. Except as otherwise specifically provided herein,
all terms and provisions of the Credit Agreement are confirmed and ratified and
shall remain in full force and effect and be unaffected hereby. This Amendment
is a Loan Document.
 
 
 

--------------------------------------------------------------------------------

 
 
8.             Counterparts.  This Amendment may be executed in any number of
counterparts, by different parties hereto in separate counterparts and by
facsimile or other electronic signature, each of which, when so executed and
delivered, shall be deemed to be an original and all of which taken together
shall constitute but one and the same agreement.


9.             Headings.  The headings, captions and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.


10.            Severability.  Any provision of this Amendment that shall be
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.


11.            Governing Law.  The rights and obligations of all parties hereto
shall be governed by the laws of the State of New York, without regard to
principles of conflicts of laws.


[Remainder of page intentionally left blank.]
 
 
 

--------------------------------------------------------------------------------

 


JURY TRIAL WAIVER.  BORROWERS AND LENDER, TO THE EXTENT PERMITTED BY LAW, EACH
HEREBY WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE,
WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWERS AND LENDER, OR
ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO
THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS AMENDMENT OR ANY
NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.


IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of
the date first set forth above.



 
CCOM GROUP, INC.
           
By:
       
Michael Goldman
     
Chief Executive Officer
           
UNIVERSAL SUPPLY GROUP, INC.
           
By:
       
Peter Gasiewicz
     
President
           
THE RAL SUPPLY GROUP, INC.
           
By:
       
Peter Gasiewicz
     
Executive Vice President
           
S&A SUPPLY, INC.
           
By:
       
Peter Gasiewicz
     
President
           
KEYBANK NATIONAL ASSOCIATION
           
By:
       
Nadine M. Eames
     
Vice President
 

 
 

--------------------------------------------------------------------------------